DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2010/03282275) in view of Nishizawa (US 2011/0221730). 
Regarding claim 1: 
Yamazaki discloses a method for driving an electro-optic display having a front electrode (see Fig. 2B, common electrode 37), a rear electrode (see Fig. 2B, pixel electrodes 35), a display medium positioned between the front and rear electrode (see Fig. 2B, electrophoretic elements 32), and a pen (see Fig. 10B, pen 250), wherein the rear electrode comprises a plurality of pixel electrodes arranged in a two-dimensional array of rows and columns (see Figs. 1 and 2B), each of said pixel electrodes being associated with a transistor (see Fig. 3A, transistor 41), the transistor being defined by an intersection of one specified row and one specified column (see Fig. 1 or 3A), and wherein the pen provides input in the electro-optic display (see paragraph 160), the method comprising:
(a) maintaining a voltage potential over the front electrode at all times and continuously updating every part of the display in a row-by-row manner, while the pen is touching the display module (see paragraph 165 and 169, and Fig. 15B; the date lines are updated when the pen is in contact with the display; also see paragraph 153; the common electrode can be maintained at - 10V during image recording); and
(b) pipelining a single zero frame drive only when the pen is lifted from the display (see paragraph 169; ground electric potential GND (0V) is input to the data lines when the light pen is not in contact with the display surface; based on the broadest reasonable interpretation, grounding the data lines corresponds to pipelining a single zero frame drive; also see paragraph 166; single zero frame drive is also interpreted to mean applying a signal to the display such that zero potential difference is created in the ink layer, or the common electrode and the pixel electrode are maintained at the same electric potential).
Yamazaki does not disclose maintaining a voltage potential of +15 V, -15 V, +30 V, or - 30 V over the front electrode.
However, in the same field of endeavor, Nishizawa discloses a method for deriving an electro-optic display having a front electrode, a rear electrode, a display medium (see Figs. 7A and 7B), the method comprising:
maintaining a voltage potential of +15 V, -15 V, +30 V, or -30 V over the front electrode at all time while line writing (see paragraph 130; the common electrode is maintained at -15V during line writing).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Yamazaki such that the front electrode is maintained at -15V as taught by Nishizawa. One of ordinary skill in the art would have been motivated to do this because a display state of the pixel can be changed at a higher speed can be realized (see Nishizawa, paragraphs 10 and 123).
Regarding claim 2:
Yamazaki and Nishizawa discloses all the method of claim 1. Yamazaki further discloses the method, wherein the electro-optic display is an electrophoretic display having an ink stack layer (see Fig. 2B and paragraph 114).
Regarding claim 4:
Yamazaki and Nishizawa discloses all the method of claim 1. Yamazaki further discloses the method, wherein the electro-optic display further includes a controller (see Fig. 9, controller 220), and the step of pipelining a single zero frame drive comprises the controller initiating a signal (see paragraphs 155- 156; also see Fig. 6; the step $103 is initiated by signal Vs being GND; also the end of step $102 initiates step $103).
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Applicant argues that “Yamazaki neither discloses or suggests two elements (Element 1 and Element 2) of step (a) of the method of driving an electro-optical display of claim 1.  Element 1 is “maintaining a voltage potential of +15V, -15V, +30V or -30V over the front electrode at all times…, while the pen is touching the display module.” Element 2 is “continuously updating every part of the display in a row-by-row manner”.  However, it is noted that the previous Office Action did not relied on Yamazaki for the teaching of “maintaining a voltage potential of +15V, -15V, +30V or -30V over the front electrode at all times”.  The previous Office Action relied on Yamazaki for the teaching of “continuously updating every part of the display in a row-by-row manner, while the pen is touching the display module”.  Examiner respectfully disagrees with Applicant’s argument with respect to Yamazaki not teaching “continuously updating every part of the display in a row-by-row manner, while the pen is touching the display module”.  Applicant states that “Yamazaki does not disclose that “continuous line-by-line scanning of the display pixels independently of the location of the pen touching the display”.  However, nowhere in the claim includes language that specifies “continuous line-by-line scanning of the display pixels independently of the location of the pen touching the display”.  Further, nowhere in the specification defines the phrase “every part of the display is continuously updated in a row-by-row manner” to mean “a continuous line-by-line scanning of the display pixels independently of the location of the pen touching the display”. Therefore, based on the broadest reason interpretation, Yamazaki is capable of continuously updating every part of the display in a row-by-row manner as the user writes on every part of the display with the pen.  As such, Yamazaki discloses the feature Element 2 as defined by Applicant in the argument. 
In regards to Element 2, Applicant argues that because Nishizawa teaches “a variable potential is applied to the common electrode Vcom during the writing and erasing steps…there is no motivation or a reason for a skilled person to incorporate Element 1 into the driving method of Yamazaki”.  However, Examiner respectfully disagrees.  The primary reference, Yamazaki teaches the claimed invention, except for maintaining the front electrode (i.e., common electrode) at either +15V, -15V, +30V or -30V.  However, it has been shown by Nishizawa that different voltage values can be applied to the common electrode during writing operation (i.e., it is not necessary to maintain at ground potential for the common electrode).  Also, in the primary reference, Yamazaki states that common electrode in the image recording step can be maintained at -10V (see paragraph 153).  As such, it would have been obvious to a person of ordinary skill in the art to substitute the 0V or -10V taught by Yamazaki with the -15V taught by Nishizawa for the common electrode.  The substitution would have yielded a predictable result of effectively records user’s writing on the display device.  The combination would not require the additional step such as applying zero potential to Vcom and pixel electrodes as implied by Applicant, because Yamazaki teaches driving the pixel electrode and the common electrode at the same electric potential to prevent false recording during the maintenance step.  So, when the common electrode of Yamazaki is maintained at -15V during recording of the user’s writing and during maintenance step, the pixel electrode would then also be held in -15V during the maintenance step in order to maintain the same electric potential as the common electrode. Thus, the combination of Yamazaki and Nishizawa discloses all the features in claim 1.  Hence, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIXI C SIMPSON/Primary Examiner, Art Unit 2625